 1   McGREGOR W. SCOTT
     United States Attorney
 2   AMY SCHULLER HITCHCOCK
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:18-CR-00065-KJM
12                  Plaintiff,
                                                          FINAL ORDER OF FORFEITURE
13          v.
14   EMANUEL MOIS,
15                  Defendant.
16

17          On April 5, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the provisions

18 of 18 U.S.C. § 2253(a), based upon the guilty plea entered by defendant Emanuel Mois and the

19 Stipulation and Application for Preliminary Order of Forfeiture entered into between plaintiff and

20 defendant Emanuel Mois forfeiting to the United States the following property:

21                  a.      ZTE cellular telephone Model Z980L.
22          Beginning on April 20, 2019, for at least 30 consecutive days, the United States published notice

23 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

24 Said published notice advised all third parties of their right to petition the Court within sixty (60) days

25 from the first day of publication of the notice for a hearing to adjudicate the validity of their alleged

26 legal interest in the forfeited property.

27          The Court has been advised that no third party has filed a claim to the subject property, and the

28 time for any person or entity to file a claim has expired.
                                                         1
                                                                                              Final Order of Forfeiture
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 3 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 4 interest of Emanuel Mois.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.

 9          SO ORDERED this 18th day of July, 2019.

10

11
                                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                                Final Order of Forfeiture
